UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-2358


MELVIN RICHARD ROBINSON, III,

                     Plaintiff - Appellant,

              v.

ANDREW SAUL,

                     Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina, at
Asheville. Kenneth D. Bell, District Judge. (1:20-cv-00358-KDB)


Submitted: February 23, 2021                                  Decided: February 25, 2021


Before MOTZ, KEENAN, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Melvin Richard Robinson, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Melvin Richard Robinson, III, seeks to appeal the district court’s order denying his

motion for appointment of counsel and motion to expedite the district court proceedings

regarding the denial of his application for disability benefits. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory and

collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-46 (1949). The order Robinson seeks to appeal is neither a final

order nor an appealable interlocutory or collateral order. Accordingly, we dismiss the

appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                              DISMISSED




                                            2